Exhibit 10.3

Executive - Breeze

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT - STOCK SETTLED

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants stock
appreciation rights (“SARs”) relating to its common stock, $.01 par value per
share (the “Stock”), to the Grantee named below subject to the restrictions and
vesting conditions set forth in the attachment (the “Agreement”).  The terms and
conditions of the SARs are set forth in this cover sheet, the Agreement, and in
the Company’s 2015 Omnibus Long-Term Incentive Plan, as it may be amended from
time to time (the “Plan”).

 

 

Grant Date:

[Grant Date]

 

 

Name of Grantee:

[Full Name]

 

 

Number of Shares of Stock Subject to the SARs:

[# of SARs]

 

 

SAR Grant Price per Share:

[$__.__] (At least 100% of Fair Market Value on the Grant Date)

 

 

Vesting Start Date:

[Vesting Start Date]

 

By agreeing to accept this Agreement online, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is available in your Shareworks document library, or upon request to the
Secretary.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

 

Grantee:

 

 

(Signature)

 

 

 

 

Company:

 

 

(Signature)

 

 

Title:

 

 

Attachment

This is not a stock certificate or a negotiable instrument.

 

 



1

--------------------------------------------------------------------------------

 

Executive

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

 

 

 

Stock Appreciation Rights

    

This grant is an award of stock appreciation rights (“SARs”) exercisable for the
number of shares set forth on the cover sheet, subject to the vesting conditions
described below.

 

 

 

Vesting

 

The SARs are only exercisable before they expire and then only with respect to
the vested portion of the SARs.  Subject to the preceding sentence, you may
exercise the SARs, in whole or in part, for a whole number of vested shares not
less than 100 shares, unless the number of shares purchased is the total number
available for purchase under the SARs, by following the procedures set forth in
the Plan and below in this Agreement.

 

Your right to exercise the SARs vests as to one-third (1/3) of the total number
of shares of Stock subject to the SARs, as shown on the cover sheet, on the
first, second and third anniversaries of the Vesting Start Date ("Anniversary
Date"), provided you then continue in Service.  The resulting aggregate number
of vested SARs will be rounded to the nearest whole number, and you cannot vest
in more than the number of SARs shown on the cover sheet.

 

No additional SARs will vest after your Service has terminated for any reason.

 

 

 

Termination after Long-Term Service

 

Notwithstanding the foregoing vesting rules, if you incur a termination of
Service other than for “Cause” (an “Involuntary Termination”), at any time after
you have provided fifteen (15) years of Service to the Company or its
Affiliates, you shall be one hundred percent (100%) vested in the SARs as of the
date of such termination of Service.

 

As used herein, the term “Cause” shall mean reasons justifying termination with
immediate effect pursuant to your "Employment Contract" (that certain Employment
Contract between you and RGLD Gold AG dated [Employment Contract Date], as the
same may be amended after the date hereof.)

 

 

 

Involuntary Termination

 

Notwithstanding the foregoing vesting rules, if you incur an Involuntary
Termination during the term of your Employment Contract, you shall be one
hundred percent (100%) vested in the SARs as of the date of such Involuntary
Termination.

 

 

 

Term

 

Your SARs will expire in any event at the close of business at Company
headquarters on the day of the 10th anniversary of the Grant Date, as shown on
the cover sheet.  Your SARs will expire earlier if your Service terminates, as
described below.

 

 

 

Regular Termination

 

If your Service terminates for any reason, other than death, Disability or
Cause, then your unvested SARs will expire immediately and your vested SARs will
expire at the close of business at Company headquarters on the 90th day after
your termination date.

 

 

 

Termination for Cause

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your SARs and the SARs shall immediately expire.





2

--------------------------------------------------------------------------------

 

Executive

 

 

 

 

Death

    

If your Service terminates because of your death, then your unvested SARs will
expire immediately and your vested SARs will expire at the close of business at
Company headquarters on the date twelve (12) months after the date of
death.  During that twelve month period, your estate or heirs may exercise the
vested portion of your SARs.

 

In addition, if you die during the 90-day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause),  and a vested portion of your SARs has not yet been
exercised, then your SARs will instead expire on the date twelve (12) months
after your termination date.  In such a case, during the period following your
death up to the date twelve (12) months after your termination date, your estate
or heirs may exercise the vested portion of your SARs.

 

 

 

Disability

 

If your Service terminates because of your Disability, then your unvested SARs
will expire immediately and your vested SARs will expire at the close of
business at Company headquarters on the date twelve (12) months after your
termination date.

 

 

 

Extension of Expiration Date

 

Notwithstanding the foregoing, if (i) you are terminated without Cause or
pursuant to Clause 9.8 of your Employment Contract, or your employment
terminates due to death or Disability, and (ii) you are precluded from selling
in the open market any shares of Stock underlying the SARs for any portion of
the period of time between the date of termination of your Service and the
expiration date of the SARs set forth in the section entitled “Regular
Termination,” “Death” or “Disability” above, as applicable, by reason of any
lock-up agreement restricting your ability to sell such Stock in the open market
or under the Company’s insider trading or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading), then the expiration date for the SARs shall be extended for a
period of time equal to the number of days that you were precluded from selling
such Stock during the exercise period, provided, however, that the expiration
date shall not be extended pursuant to this section beyond the tenth (10th)
anniversary of the Grant Date.

 

 

 

Leaves of Absence

 

For purposes of this award of SARs, the impact of any leave of absence on your
Service shall be determined in accordance with Company policies and procedures
and Applicable Laws.

 

 

 

Notice of Exercise

 

When you wish to exercise this award of SARs, you must notify the Company by
filing the proper “Notice of Exercise” form at the address given on the
form.  Your notice must specify how many SARs you wish to exercise (in a parcel
of at least 100 SARs generally).  Your notice must also specify how the shares
of Stock received on the exercise of your SARs should be registered (in your
name only or in your and your spouse’s names as joint tenants with right of
survivorship).  The notice will be effective when it is received by the Company.

 

If someone else wants to exercise the SARs after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Payment for SARs

 

Upon your exercise of the SARs, the Company shall pay you in shares of Stock an
amount equal to the positive difference (if any) between the Fair Market Value
of a share of Stock on the exercise date and the SAR Grant Price, multiplied by
the

 





3

--------------------------------------------------------------------------------

 

Executive

 

 

 

 

    

number of SARs being exercised.  Any fractional shares of Stock shall be paid to
you in cash.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements consistent with Company policies and procedures to pay any
withholding or other taxes that may be due as a result of this grant or the
exercise, vesting, settlement or issuance of shares related to this grant.  You
may satisfy such withholding or other tax obligations by remitting cash payments
to the Company within the time periods specified by Company policies and
procedures or, to the extent permitted under Applicable Law, by causing the
Company or its Affiliate to withhold shares of Stock otherwise issuable to you
as a result of this grant.  The shares of Stock so withheld shall have an
aggregate Fair Market Value equal to such withholding obligations.

 

In the event that the Company determines that any withholding or other tax is
required and you have not made satisfactory arrangements to satisfy such
obligations within the time periods specified by Company policies and
procedures, the Company shall have the right to:  (i) require such payments from
you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) withhold shares of Stock otherwise issuable to you as
a result of this grant.  Any shares of Stock so withheld shall have an aggregate
Fair Market Value equal to such withholding obligations.   

 

 

 

Transfer of SARs

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the SARs.  You
cannot transfer or assign the SARs.  For instance, you may not sell the SARs or
use them as security for a loan.  If you attempt to do any of these things, the
SARs will immediately become invalid.  You may, however, dispose of the SARs in
your will or the SARs may be transferred upon your death by the laws of descent
and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your SARs in any other way.

 

 

 

Retention Rights

 

Neither your SARs nor this Agreement give you the right to be retained by the
Company (or any parent, Subsidiaries or Affiliates) in any capacity.  The
Company (and any parent, Subsidiaries or Affiliates) reserve the right to
terminate your Service at any time and for any reason.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until the shares of Stock received pursuant to the exercise of your SARs have
been issued.  Except as described in the Plan, no adjustments are made for
dividends or other rights if the applicable record date occurs before your
shares are issued.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to, the right to cause: (i) a forfeiture of any outstanding SARs, and (ii) with
respect to the period commencing twelve (12) months prior to your termination of
Service and ending twelve (12) months following such termination of Service (A)
a forfeiture of any gain recognized by you upon the exercise of SARs or (B) a
forfeiture of any Stock acquired by you upon the exercise of SARs. Unless
otherwise specified in an employment or other agreement between the Company and
you, you take actions in competition with the Company if, within one year
following your termination of





4

--------------------------------------------------------------------------------

 

Executive

 

 

 

 

    

Service, you directly or indirectly, own, manage, operate, join or control, or
participate in the ownership, management, operation or control of, or are a
proprietor, director, officer, stockholder, member, partner or an employee or
agent of, or a consultant to any business, firm, corporation, partnership or
other entity that is in the business of creating, financing, acquiring,
investing in and managing precious metal royalties, precious metal streams and
similar interests.  Under the prior sentence, ownership of less than 1% of the
securities of a public company shall not be treated as an action in competition
with the Company.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by the SARs and the SAR Grant Price per
share shall be adjusted if required pursuant to the Plan.  Your SARs shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the SARs.  Any prior agreements, commitments or
negotiations concerning the SARs are superseded.

 

 

 

Other Agreements

 

You agree, as a condition of the grant of the SARs, that in connection with the
exercise of the SARs, you will execute such document(s) as necessary to become a
party to any shareholder agreement or voting trust as the Company may require.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you.  Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business address and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this award, you give explicit consent to process any such personal
data.  You also give explicit consent to transfer any such personal data outside
the country in which you work or are employed, including, with respect to
non-U.S. resident Grantees, to the United States, to transferees who shall
include the Company and other persons who are designated by the Company to
administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting the SARs you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies.  Please contact the Secretary at (303) 573-1660 to request paper copies
of these documents.





5

--------------------------------------------------------------------------------

 

Executive

 

 

 

 

Stock Ownership Requirements

    

You are required to continue to hold an aggregate of fifty percent (50%) of the
shares of Stock acquired by you pursuant to the SARs together with all other
shares of Stock acquired by you pursuant to any other stock appreciation rights
grant made under the Plan  (such 50% to be determined after reducing the shares
of Stock covered by this grant and all other stock appreciation rights grants
made to you under the Plan by the number shares of Stock equal in value to the
amount required to be withheld to pay taxes in connection with the exercise of
the SARs and such other stock appreciation rights grants) for so long as the
number of shares of Stock owned by you is less than the number of shares of
Stock which satisfies your stock ownership requirements under the Company’s
Stock Ownership Guidelines in effect from time to time.

 

By agreeing to accept this Agreement online, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

6

--------------------------------------------------------------------------------